 PETROCHEM INSULATION
, INC. 473
Petrochem Insulation, Inc. 
and
 International Associa-
tion of Heat & Frost Insulators & Asbestos 
Workers, Local 5, AFLŒCIO and International 
Union of Petroleum and Industrial Workers.  
Case 21ŒRCŒ20619 
March 24, 2004 
DECISION AND DIRECTION OF SECOND 
ELECTION BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND WALSH The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held by mail ballot from June 4, 2003, to June 18, 2003,
 and manual polling on June 26, 2003, and the hearing 

officer™s report recommending disposition of them.  The 

election was conducted pursuant
 to a Stipulated Election Agreement.  The tally of ballots shows 14 ballots for the 

Petitioner, 71 for the Intervenor, and 0 ballots cast 

against the participating labor organizations.  There were 
16 challenged ballots, an insufficient number to affect 
the result. 
The Board has reviewed the record in light of the ex-
ceptions and briefs, has decided to adopt the hearing of-

ficer™s findings and recommendations 
only to the extent 
consistent with this Decision and 
Direction
 of 
Second 
Election
, and finds that the election must be set aside and 
a new election held.  
Petitioner™s Objection 2 alleges that the Employer in-
terfered with the election by threatening the loss of 

wages and benefits if employees voted for the Petitioner.  

Contrary to the hearing officer™s recommendation, we 
shall sustain the objection. 
The facts are not in dispute.
  The Employer issued a 
memo to all employees on June 3, 2003.  In pertinent 
part, that memo stated: 
 Local 5 says Petrochem does not want you to vote for 

Local 5.  We don™t.  Petrochem does not want to lower 

your wages and benefits and have 2 Union contracts 
that discriminate against the employees.  Petrochem 
wants all employees to be treated the same.
1 The hearing officer found th
at this statement was not 
objectionable because it was me
rely an expression of the 
Employer™s desire to maintain the status quo and because 
                                                          
                                                           
1 The Employer™s language regarding ﬁ2 union contractsﬂ reflects the 
fact that the Intervenor represen
ts the Employer™s employees nation-
ally.  Therefore, a victory for th
e Petitioner in the petitioned-for unit 
would eventually require the negotia
tion of two separate collective- 
bargaining agreements. 
the Petitioner did not show that employees viewed the 
statement as a threat. We disagree.   
As noted, the Employer has 
a contract with the Inter-
venor.  The record does not expressly disclose whether 

the employees represented by 
the Intervenor currently 
earn more, the same, or less than the employees sought 

by the Petitioner.  However, the implicit suggestion of 

the Employer™s memo is that all employees are now 
treated the same, and that a vote for the Petitioner would 
change that because a separate Petitioner contract would 

provide for lesser amounts and would thereby ﬁdiscrimi-
nateﬂ against those employees. 
The Employer™s memoŠin particular the phrase ﬁPet-
rochem does not want to lower your wages and benefitsﬂ 
Šclearly implied to employees that if they successfully 

voted in the Petitioner, the Employer would reduce their 
wages and benefits.  Nothing in the memo disavows or 
contradicts this implication.  The memo explicitly de-

clared the Employer™s opposition to the Petitioner and 
linked that opposition to its own prospective actions.  
Although the lowering of wages and benefits referred to 

an anticipated collective-bargaining agreement with the 
Petitioner, it would not constitute a prediction of adverse 

consequences that was both 
beyond the Employer™s con-
trol and based on objective facts.  See generally 
NLRB v. Gissel Packing Co
., 395 U.S. 575, 618Œ619 (1969).  In 
addition, the hearing officer improperly focused on the 

employees™ subjective reactions
 to the Employer™s state-
ment.  
The Board has long held 
that the test for objec-
tionable conduct is an object
ive one and that the subjec-
tive reactions of employees 
are irrelevant. See, e.g., 
G. 
H. Hess, Inc., 82 NLRB 463 fn. 2 (1949
); Hopkins Nurs-
ing Care Center
, 309 NLRB 958, 958 fn. 4 (1992) (col-
lecting cases).  In this case, the issue is whether the state-
ment can be reasonably understo
od to threaten the loss of 
wages or benefits.  
We believe that the employees could 
reasonably interpret the Employ
er™s statement as a threat 
that if the Petitioner won, they would face reduced wages 

and benefits.
  Accordingly, we sustain the Petitioner™s 
Objection 2 and set aside the election.
2[Direction of Second Election omitted from publication.] 
 2 Because we sustain Objection 2, we find it unnecessary to pass on 
the hearing officer™s recommendati
on that the Board overrule Objec-tions 1 and 3. 
341 NLRB No. 60 
